Citation Nr: 0114809	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-08 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in 1997, including left arm neuropathy.  

3.  Entitlement to a compensable disability rating for 
phlebitis of the left forearm, on appeal from the initial 
grant of compensation, to include the issue of entitlement to 
an extraschedular evaluation.

4.  Entitlement to a compensable disability rating for a 
scar, residual of phlebitis of the left forearm, on appeal 
from the initial grant of compensation, to include the issue 
of entitlement to an extraschedular evaluation.

(The issue of whether the veteran perfected an appeal of a 
denial for request for repayment of unauthorized medical 
expenses provided at Tulare District Hospital on August 15, 
1997, is the subject of a separate decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to May 
1960.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
residual disability of the left forearm, including nerve and 
muscle damage, and denied service connection for residuals of 
a right eye injury in November 1998.  In December 1999, the 
RO granted compensation for resolved phlebitis of the left 
forearm, as well as a residual scar of phlebitis of the left 
forearm, under 38 U.S.C.A. § 1151.  Each condition was 
assigned a noncompensable disability rating from December 22, 
1997.  Compensation remained denied for left arm neuropathy 
and service connection remained denied for a right eye 
disorder. 

In October 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).

The issues of entitlement to service connection for a right 
eye disorder and entitlement to a compensable disability 
rating for phlebitis of the left forearm, on appeal from the 
initial grant of compensation, to include the issue of 
entitlement to an extraschedular evaluation, are the subject 
of the Remand immediately following this decision.


FINDINGS OF FACT

1.  Left arm neuropathy was not the result of VA hospital 
care, medical or surgical treatment, or examination.

2.  From December 22, 1997, to August 24, 1998, the veteran's 
scar of the left forearm was ulcerated. 

3.  From August 25, 1998, forward, the veteran's scar of the 
left forearm was well healed and nontender, without evidence 
of limitation of function.  

4.  The veteran's scar of the left forearm does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to compensation under 
38 U.S.C.A. § 1151 for additional disability arising from VA 
hospitalization and medical treatment in 1997, including left 
arm neuropathy.  38 U.S.C.A. § 1151 (West Supp. 2000).

2.  The criteria for a 10 percent evaluation, and no more, 
for a scar, residual of phlebitis of the left forearm, are 
met from December 22, 1997, to August 24, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).

3.  The criteria for a compensable evaluation for a scar, 
residual of phlebitis of the left forearm, are not met from 
August 25, 1998, forward.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for a scar, residual of phlebitis 
of the left forearm.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Fresno, California, from July 23 to August 1, 1997.   He 
was again hospitalized at this facility from August 10 to 
August 14, 1997, for treatment of coccidioidomycosis, left 
lower lobe pneumonia, hypertension, congestive heart failure, 
and diabetes.  On August 13, 1997, he complained of left 
upper extremity weakness for six days.  He was slightly 
weaker in the left upper extremity, as compared to the right.    

The veteran was next hospitalized at the VAMC in Fresno, 
California, from September 10 to September 15,  1997, 
following a syncopal episode.  An intravenous (IV) was placed 
in his left forearm on September 10.  He complained of some 
irritation above the IV insertion site on September 14.  
There was no redness, swelling, or drainage.  A new IV was 
started.  On September 15, the veteran complained of left arm 
pain due to his old IV site.  Three centimeters of redness 
and swelling was noted.    

The veteran returned to the same hospital on September 18, 
1997, complaining of soreness and swelling of the left arm 
where the IV had been placed.  There was a 10-centimeter area 
of erythema with an ulcerated center, positive rubor, 
lymphangitis, and edema.  Neurological examination was 
normal.  Pertinent diagnoses included cellulitis of the left 
arm.  The veteran was discharged from the hospital on 
September 21. 

VA outpatient treatment notes reveal that the veteran 
complained that the infection was not cleared on October 1, 
1997.  Sensory examination was intact.  There was a 1/4 
centimeter in diameter granulated lesion with localized 
erythema.  

Upon VA hospitalization on October 7, 1997, the veteran was 
admitted with what appeared to be cellulitis and a septic 
thrombophlebitis of his left forearm.  There was a palpable 
cord on admission.  Over the course of the hospitalization, 
the veteran's arm markedly improved and his pain gradually 
decreased.  He was discharged on October 13.  The final 
diagnosis was septic thrombophlebitis.    

VA treatment records disclose that on October 22, 1997, the 
veteran complained of tenderness and soreness of the left arm 
from the elbow to the wrist.  The examiner indicated that the 
veteran's thrombophlebitis had resolved and that he was doing 
well.

VA outpatient treatment records disclose that in November 
1997 the veteran complained of persistent tenderness of the 
left arm.  A November 1997 ultrasound revealed that the deep 
veins were unremarkable.  On the volar surface of the left 
forearm there was a thrombosed superficial vein corresponding 
to the infected IV site.  

On December 17, 1997, the veteran complained that he had pain 
in the left forearm all the time, that he was losing 
strength, and that his hand was cold.  There was a two to 
three centimeter localized area of redness (chronic) with 
evident pustules.  There was no associated lymphangitis or 
adenopathy.  The examiner diagnosed localized soft tissue 
infection from old status post thrombophlebitis.  On December 
31, 1997, the veteran reported significant improvement with 
decreased pain and swelling.  He changed his dressing every 
day with bloody drainage.  Examination was consistent with 
some residual redness but dramatic improvement.  The examiner 
diagnosed resolving superficial septic phlebitis of the left 
forearm.        

On October 31, 1997, the veteran filed an informal claim for 
compensation under 38 U.S.C.A. § 1151.  On December 22, 1997, 
he filed a formal claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability arising from VA 
hospitalization and medical treatment in 1997, including left 
arm neuropathy.  He stated that an IV was left unchanged in 
his arm for four and a half days and he suffered an 
infection.  He further stated that upon discharge from the 
hospital the doctor told him that his arm would always hurt 
and that nerve and muscle damage would never be repaired.  
The veteran complained of little or no use of his left arm 
and hand.

Upon VA examination in March 1998, the doctor reviewed the 
veteran's medical records.  The veteran complained of 
weakness and numbness in the left upper extremity.  The 
doctor noted a small ulceration, about .5 centimeter in 
diameter, on the dorsoradial aspect of the left forearm at 
the mid-position.  It was not draining.  There was red 
granulation tissue in the base.  There was also a wider, 
white new scar about this tiny area of ulceration which 
measured two centimeters in diameter and was not tender or 
painful.  The pulses at the wrist were normal.  Motion of the 
wrist was from 60 degrees dorsiflexion to 60 degrees palmar 
flexion.  Motion of the elbow was from 140 degrees flexion to 
almost full extension, lacking full extension by 5 degrees.  
Finger motions were normal.  All of the muscles about the 
hand and wrist were slightly weak, about 80 percent of normal 
in strength.  The elbow muscles were of normal strength.  All 
of the muscles of the fingers, thumb, and wrist functioned, 
but somewhat weakly.  There was no cellulitis at present and 
no particular tender areas about the forearm or hand.  
Sensory examination of the left hand and forearm was somewhat 
difficult and not too consistent, but there was perception of 
light touch and pinprick throughout the fingers.  It seemed 
that the radial aspect of the hand and fingers was less 
sensitive than the volar or palmar surface.  The doctor 
concluded that there had been an infection over the 
dorsoradial aspect of the mid-forearm, possibly associated 
with the vein, and that the infection was now under control.  
He stated that he assumed that the tiny area of ulceration 
would be healed in about a week or two.  The doctor further 
stated that there was some consistent weakness of the 
veteran's hand, wrist, and fingers, as well as a lack of full 
sensory perception, that was probably the result of an 
inflammatory condition rather than direct injury to the 
nerves or muscles, as by trauma, ischemia, or other factors.  
Finally, the doctor stated that he assumed that over a period 
of several months the veteran's functions would return to 
normal. 

A VA treatment record dated March 25, 1998, showed that the 
veteran complained of left forearm swelling.  He stated that 
the open area was almost healed.  Additional VA treatment 
records dated through August 1999 were negative for any 
complaints or findings pertaining to the veteran's left upper 
extremity.  

In August 1998, the veteran was examined by the same doctor 
who saw him in March 1998.  The doctor again reviewed the 
veteran's medical records.  The veteran complained that he 
could not hold a soda bottle in his left hand, had trouble 
operating lights and steering in his truck, could not wear a 
watch, and could not turn on a water faucet.  His main 
complaint was that his left arm was weak.  He had pain off 
and on in the left biceps muscle and constant pain around the 
left wrist and the base of the left thumb at the thenar 
eminence and in the proximal interphalangeal joints.  The 
veteran reported only mild improvement since his last VA 
examination.  He was not employed, and said that he lost his 
driver's license because he was taking insulin and could not 
steer his truck with his left arm.  There was a decrease in 
circumference of the forearm, 28 centimeters on the right and 
27.5 centimeters on the left.  The biceps measured 31 
centimeters bilaterally.  Biceps jerks were normal and equal 
bilaterally.  Triceps jerks were 0 and equal bilaterally.  
There was no atrophy of any muscles in the left arm.  The 
thenar eminence and inter ossei were not atrophic.  The 
muscles in the space between the thumb and index finger 
appeared normal, as far as bulk was concerned.  The left 
elbow had full extension and flexion to 140 degrees.  Palmar 
flexion of the wrist was to 65 degrees and dorsiflexion was 
to 50 degrees.  There was normal supination and pronation, 
with 85 degrees of supination and 80 degrees of pronation.  
Testing for perfusion throughout the radial and ulnar 
arteries at the wrist showed quick recovery of circulation 
after these vessels were released individually.  There was a 
scar on the dorsum of the left forearm 10 centimeters 
proximal to the wrist, which was 1.5 centimeters in diameter 
and roughly circular in shape.  It was not tender.  There was 
a slight depression beneath the scar.  The muscular fascia 
lay beneath the scar.  The veteran exhibited normal strength 
in the shoulder and elbow and wrist, but showed weakness in 
grip which was consistent on repeated examinations.  It was a 
diffuse weakness.  There was also a rather marked weakness, 
not accompanied by atrophy, of the inter ossei of the left 
hand, and weakness of the thumb in a position of opponens 
which was not compatible with the normal bulk seen in the 
muscle.  There was decreased perception to light touch and 
pinprick along the ulnar one-half of the hand, dorsal and 
palmar, which was not consistent with anatomical distribution 
of nerves.  The doctor stated that he was not satisfied that 
the weakness the veteran exhibited was of physical origin and 
related to any damage in the muscular or nervous tissues.  An 
electromyogram (EMG) and nerve conduction studies (NCS) were 
recommended prior to considering the examination report as 
complete.   

On VA scars examination in August 1998, the doctor reviewed 
the claims file.  The veteran complained of nerve damage and 
pain in his left mid upper arm that extended down to his 
wrist circumferentially and hurt like a toothache.  He 
described the pain as sharp and reported limited strength in 
his left hand.  The doctor noted a 2.5 by 2.5 centimeter 
healed patch of ulcerated skin in the posterior aspect of the 
left forearm just proximal to the dorsal aspect of the wrist.  
There was no evidence of a palpable cord or any erythema.  
There was no tenderness at the wound or the wound borders and 
no palpable irregularity.  The distal neurovascular 
structures appeared to be intact as evidenced by warm digits, 
lack of cyanosis, immediate capillary refill, and complete 
sensation.  Diminished grip strength was not noted.  Color 
photographs of the veteran's left forearm revealed a healed 
scar.  The doctor diagnosed septic thrombophlebitis of the 
left forearm resolved with antimicrobial therapy and stated 
that there appeared to be complete resolution from the 
veteran's infection of the left forearm.  The doctor further 
indicated that the veteran claimed to have nerve damage to 
the left forearm which was not demonstrated on examination, 
although he had a peripheral nerve examination upcoming with 
EMG and NCS.

In September 1998, the veteran underwent a fee basis 
neurological examination.  The doctor reviewed his records.  
The veteran complained of pain and numbness in the left upper 
extremity.  He reported difficulty grasping objects, opening 
jars, and doing any finger movements because of severe pain 
in the left hand.  He stated that his symptoms improved if he 
rested his arm, but movement did something to his left arm 
when he tried to lift anything or open a can, and he had 
severe pain and a persistent numbness.  He was last employed 
as a truck driver in 1991.  Jamar dynamometer measurement of 
grip strength in the right hand was 80/75/80 pounds, and in 
the left hand was 55/40/45 pounds.  There was no evidence of 
erythema or cellulitis in the left upper extremity.  There 
was no cyanosis, clubbing, edema, or deformity.  Radial and 
brachial pulses were 2+.  There was full range of motion of 
all joints of the upper extremities, although the veteran 
complained with dorsiflexion of the left wrist at 40 degrees 
and palmar flexion at 50 degrees.  In the left upper 
extremity, strength was 5/5 at the deltoid, 4+/5 at the 
biceps and triceps, and 4/5 at the brachioradialis.  Left 
hand grip was decreased as compared to the right.  Reflexes 
were 1+ at the left biceps and triceps and trace at the 
brachioradialis.  There was decreased sensation to pinprick 
in the left forearm and in the fingers of the left hand.  
There was good coordination in the fine motor movements of 
the fingers.  The doctor concluded that the veteran had 
decreased sensation and muscle weakness in the left upper 
extremity that could be secondary to brachial plexus injury 
or injury in the left medial and ulnar nerves, which could be 
confirmed with EMG and NCS that were currently scheduled.  
Finally, the doctor stated that the veteran was limited in 
holding, grasping, and feeling objects with his left hand.

The veteran was afforded a VA neurological examination in 
October 1998.  He complained of pain in the dorsal forearm 
and dorsal aspect of the hand and fingers and weakness of 
grip and muscles involved with pushing and pulling since his 
hospitalization for treatment of thrombophlebitis.  Pain was 
worse when he was recumbent.  It was noted that he had 
diabetes mellitus for the past 20 years.  There was mild 
decrease in circumference of the forearm, 28 centimeters on 
the right and 27 centimeters on the left.  There was mild 
atrophy of the thenar eminence, weakness of grip, and 
weakness of abduction of the thumb and interosseous muscles 
all along the left side.  Elbow extension was apparently weak 
and wrist extension was apparently normal.  NCS revealed 
moderately severe radial neuropathy, mild ulnar neuropathy, 
and minimal median neuropathy.  An electromyogram was also 
conducted, showing the most marked changes in the triceps 
muscle.  The doctor concluded that it was unlikely that the 
proximal radial nerve might have been involved with a 
thrombophlebitis process and that there may be a diabetic 
component of the losses, i.e., a local radial neuropathy 
subsequent to diabetes to account for changes in the triceps 
muscle.  

In July 1999, the veteran was examined by the same fee basis 
doctor that saw him in September 1998.  The doctor again 
reviewed his records, including the EMG and NCS.  The 
veteran's complaints were consistent with those noted above.  
Jamar dynamometer measurement of grip strength in the right 
hand was 80/85/80 pounds, and in the left hand was 35/50/60 
pounds.  There was no evidence of erythema, cellulitis, or 
phlebitis in the left upper extremity.  There was no 
cyanosis, clubbing, edema, or deformity.  Radial and brachial 
pulses were 2+.  The veteran had pain on abduction of the 
left shoulder at 110 degrees and flexion at 120 degrees.  He 
also complained of pain with dorsiflexion of the left wrist 
at 40 degrees and palmar flexion at 50 degrees.  There was 
full range of motion of the left elbow and all the joints of 
the fingers.  In the left upper extremity, strength was 5/5 
at the deltoid and 4/5 at the biceps, triceps, and 
brachioradialis.  Left hand grip was decreased as compared to 
the right.  There was weakness in abduction of the thumb and 
of the interosseous muscles along the left side.  Wrist 
extension was normal; however, elbow extension was weaker at 
4/5.  Reflexes were 1+ at the left biceps and triceps and 
trace at the brachioradialis.  There was decreased sensation 
to pinprick in the left forearm on the dorsal aspect and in 
the medial aspect, as well as in the fingers of the left hand 
and in the lateral dorsal aspect of the left hand.  There was 
good coordination in the fine motor movements of the fingers.  
The doctor concluded that the veteran had weakness, numbness, 
and decreased sensation of the left arm secondary to left 
radial, ulnar, and median neuropathy.  Finally, the doctor 
stated that the veteran was limited in holding, grasping, and 
fingering objects with his left hand.

In November 1999, a VA doctor, the chief of neurology, 
reviewed the veteran's claims file and noted that most of the 
examiners did not find that there was evidence clinically of 
nerve involvement of the veteran's left forearm.  The doctor 
further stated that the findings of EMG would go along with a 
generalized neuropathic process, perhaps due to diabetes or 
some other cause, and that the described location of the 
veteran's infection was not compatible neuroanatomically with 
the stated nerve involvement and should not generate this EMG 
finding and the veteran's subjective complaints as stated.   

The veteran offered lay statements on appeal, including 
testimony before a local hearing officer in June 1999 and 
before the Board in October 2000.  He stated that an IV was 
left in his arm for too long during VA hospitalization and 
that as a result he incurred an infection.  He had problems 
with his left arm, including dead nerves and weakness.  He 
was in pain all the time and had trouble driving.  He used to 
be employed as a truck driver.  He also had a scar on his 
left arm that was painful at times and was tender to touch.  
He took pain medication daily.  He denied having any pain or 
neuropathy of the left arm prior to the episode of phlebitis.    


II.  Legal analysis

A.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in 1997, including left arm neuropathy

i.  Duty to assist

VA has a duty to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
and to assist in the development of evidence necessary to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been notified that the evidence did not show that VA medical 
treatment was the proximate cause of his left arm neuropathy.  
That is a key issue in this case, and the discussions in the 
November 1998 and December 1999 rating decisions, March 1999 
statement of the case, and December 1999 supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's VA treatment records and wrote to him 
in February 1998 and asked that he specify whether he had 
recently received treatment for any claimed disability.  The 
hearing officer in June 1999 also asked the veteran to 
specify where he had received relevant treatment for his left 
arm neuropathy other than from VA.  He denied receiving any 
private treatment.  Most, if not all, of the veteran's 
relevant treatment records have been obtained. 

Finally, the veteran was afforded appropriate VA and fee 
basis examinations in 1998 and 1999. VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).  There is more than sufficient 
evidence of record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ii.  Application of law to the facts

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed after 
this date, and thus the current version of the law applies.  
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2000).

The record includes some medical evidence in support of the 
veteran's claim.  It also includes medical evidence that is 
not favorable to his claim.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions, but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Here, the evidence shows that an IV was placed in the 
veteran's left arm during hospitalization at the VAMC in 
Fresno, California, on September 14, 1997.  He developed a 
three-centimeter area of redness and swelling at the site.  
He was again hospitalized at the Fresno VAMC on September 18, 
1997, and diagnosed as having cellulitis, and later septic 
thrombophlebitis, of the left upper extremity.  Subsequent VA 
treatment records and examination reports reveal findings of 
left arm neuropathy, i.e., of the radial, ulnar, and median 
nerves.  There is, therefore, medical evidence of additional 
disability.  However, the medical evidence does not establish 
that the left arm neuropathy was the result of the 1997 VA 
treatment.

The VA doctor in March 1998 found that the weakness and lack 
of full sensory perception of the veteran's left upper 
extremity was probably the result of an inflammatory 
condition rather than direct injury to the nerves or muscles 
and would resolve.  In August 1998, this same doctor stated 
that he was not satisfied that the veteran's left upper 
extremity weakness was of physical origin and related to any 
damage in the muscular or nervous tissues.  Therefore, the 
doctor recommended that the veteran undergo and EMG and NCS, 
which were thereafter conducted in October 1998.  This doctor 
did not provide a definitive opinion concerning the etiology 
of the veteran's left arm neuropathy, but instead recommended 
that additional testing be accomplished.

The September 1998 fee basis doctor determined that the 
veteran had decreased sensation and muscle weakness in the 
left upper extremity that could be secondary to brachial 
plexus injury or injury in the left medial and ulnar nerves; 
however, it was noted that this should be confirmed by EMG 
and NCS, which as noted above, were subsequently conducted.  
This doctor's opinion is inconclusive and speculative and 
must, therefore, be accorded less weight.  The qualified 
language of this opinion means that it has limited value.  
Cf. Bloom v. West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 
Vet. App. 30 (1993).  Further, the doctor provided no 
rationale for the opinion and indicated that neurological 
testing was required to substantiate the opinion.  Although 
this doctor again examined the veteran in July 1999, no 
medical opinion was provided concerning the etiology of the 
left arm neuropathy at that time, despite review of the EMG 
and NCS results.

The opinions of the October 1998 VA neurological doctor and 
November 1999 VA doctor dispute the September 1998 fee basis 
doctor's opinion.  The October 1998 VA doctor concluded that 
it was unlikely that the proximal radial nerve might have 
been involved with a thrombophlebitis process and stated that 
the local radial neuropathy may be related to the veteran's 
diabetes.  The November 1999 VA doctor further stated that 
the veteran's EMG findings would go along with a generalized 
neuropathic process, perhaps due to diabetes or some other 
cause, as opposed to thrombophlebitis, cellulitis, and/or 
infection associated with the IV insertion.  This doctor 
specifically found that the location of the veteran's left 
arm infection was not compatible neuroanatomically with the 
nerve involvement of his left upper extremity, should not 
generate the EMG findings shown in 1998, and should not 
generate the veteran's subjective complaints.  The fact that 
these doctors made conclusive statements based upon review of 
the results of the neurological testing conducted in October 
1998 is highly probative when weighing their statements 
against that of the September 1998 fee basis doctor.  These 
doctors' opinions are persuasive and supported by the medical 
evidence.  Indeed, the veteran complained of left upper 
extremity weakness, and the left upper extremity was shown to 
be slightly weaker than the right, during VA hospitalization 
from August 10 to August 14, 1997, prior to the insertion of 
the IV on September 14, 1997, that led to cellulitis and 
thrombophlebitis.   The fact that the November 1999 VA doctor 
is the chief of neurology and is presumably well versed in 
this area of medicine, and that these two opinions form a 
medical consensus, is also highly probative.

The September 1998 fee basis doctor's opinion, standing 
alone, does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2000).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, there is not an approximate balance of positive 
and negative evidence.  The medical opinions must be 
evaluated in light of all the evidence of record.

While the veteran maintains that his left arm neuropathy was 
caused by VA medical treatment in 1997, he is not competent 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Likewise, his allegation that upon 
discharge from the hospital in 1997 the doctor told him that 
his arm would always hurt and that nerve and muscle damage 
would never be repaired is not competent.  "Hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran's 
VA hospitalization records have been associated with the 
claims folder and reflect no such opinion.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's left arm neuropathy was not the result of VA 
hospital care, medical or surgical treatment, or examination.  
The preponderance of the evidence is against the claim, and 
the benefit of the doubt rule is not for application.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).


B.  Entitlement to a compensable disability rating for a 
scar, residual of phlebitis of the left forearm, on appeal 
from the initial grant of compensation


i.  Duty to assist

VA has a duty to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
and to assist in the development of evidence necessary to 
substantiate the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The veteran was notified of the evidence needed to warrant 
the assignment of a higher disability rating for his scar of 
the left forearm by means of the December 1999 rating 
decision and April 2000 statement of the case.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103). 

The RO requested and obtained the veteran's VA treatment 
records.  He has denied receiving any private medical 
treatment.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The veteran was also afforded appropriate VA examinations in 
1998 and 1999. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is more than sufficient evidence of 
record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

ii.  General rating considerations

This appeal being from the initial rating assigned to a 
disability upon awarding compensation, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
award of compensation rendered the December 1999 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  As the 
regulations and rating criteria to be applied are the same, 
and as the Board decision herein is favorable to the 
appellant, there is no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his scar of the left forearm. 

In general, disability evaluations are determined by the 
application of a schedule of ratings that represent, as far 
as can be practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  In evaluating the claim for a 
higher initial evaluation, the Board compares the medical 
evidence of record with the criteria in the Schedule for 
Rating Disabilities.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000).  Where there is a 
question of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding the 
degree of disability will be resolved in the favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Diagnostic codes 7803, 7804 and 7805 of the VA Schedule for 
Rating Disabilities, 38 C.F.R. § 4.118, apply to scars.  A 
10 percent rating is warranted under diagnostic code 7803 for 
scars, superficial, poorly nourished, with repeated 
ulceration.  Under diagnostic code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  The maximum evaluation for a 
superficial, tender and painful scar is 10 percent.  Scars 
may also be rated on limitation of function of an affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  Where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).


iii.  Rating from December 22, 1997 to August 24, 1998

Examining the evidence from the date of the award of 
compensation, on December 17, 1997, there was a two to three 
centimeter localized area of redness on the veteran's left 
forearm with evident pustules, with a diagnosis of localized 
soft tissue infection.  Later that month, the veteran 
reported changing his dressing every day with bloody 
drainage.  There was still some residual redness, although 
the condition was resolving.  Upon VA examination on March 2, 
1998, there was a small ulceration, about .5 centimeter in 
diameter, on the dorsoradial aspect of the veteran's left 
forearm at the mid-position.  It was not draining, but there 
was red granulation tissue in the base.  There was also a 
wider, white new scar about this tiny area of ulceration 
which measured two centimeters in diameter and was not tender 
or painful.  The doctor stated that he assumed that the tiny 
area of ulceration would be healed in about a week or two.  A 
VA treatment record dated March 25, 1998, showed that the 
open area was almost healed.  

The evidence dated from December 1997 clearly shows that the 
veteran's left forearm scar was ulcerated.  This finding is 
sufficiently characteristic of a level of disability 
warranting a 10 percent disability evaluation pursuant to 
diagnostic code 7803.  38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7803 (2000).  There is no higher evaluation available 
under diagnostic codes 7803 or 7804.

There were no findings of any other symptomatology of the 
veteran's scar which provide a basis for increasing the 10 
percent under diagnostic code 7805, for limitation of 
function.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992) (holding that Board had an obligation to explain why 
the veteran's symptoms comported with the criteria of the 50 
percent disability rating but not with the criteria of the 
70 percent or 100 percent disability ratings where veteran 
claimed an increase in his then 30 percent rating).  As 
discussed above, the findings of neuropathy and weakness of 
the left upper extremity have been attributed to diabetes.


iv.  Rating from August 25, 1998, to present

As of August 1998, it is clear that the veteran experienced 
an improvement in his disability.  On VA examinations on 
August 25 and August 27, his left forearm scar was described 
as healed and not tender with no erythema or palpable 
irregularity.  Photographs of the scar taken at that time 
also showed it to be well healed.  The VA doctor stated that 
there appeared to be complete resolution from the veteran's 
infection of the left forearm.  VA treatment records dated 
through August 1999 revealed no further complaints or 
findings pertaining to the veteran's scar.  As the veteran's 
scar was shown to be asymptomatic from August 25, 1998, 
forward, a noncompensable rating is appropriate.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

On appeal, the veteran stated that his left arm scar was 
painful at times and tender to touch.  However, the probative 
weight of the veteran's statements about his subjective 
symptoms are not credible when compared with the medical 
records of treatment.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The scar was shown to be completely 
healed as of August 1998 and the VA treatment records dated 
through August 1999 showed no further complaints or findings 
pertaining to the veteran's scar.  The lack of any documented 
treatment for the veteran's alleged symptomatology strains 
credibility.  Accordingly, the Board relies more on the 
objective medical evidence of the level of disability.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not for application.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


v.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the December 1999 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  There is 
no evidence of an exceptional disability picture in this 
case.  The schedular evaluations for a scar are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for scars where specific objective 
criteria are met.  The veteran does not meet the schedular 
criteria for a higher rating during the applicable time 
periods.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the rating schedule's assignment of noncompensable 
rating for his level of disability.  The veteran has not 
required any periods of hospitalization since 1997, nor has 
he required any extensive outpatient treatment for this 
condition.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.  The 
veteran reported that he stopped working in 1991, six years 
prior to the diagnosis of his left forearm infection, and he 
indicated that he stopped working when he lost his license 
because he was taking insulin for diabetes.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
The disability is appropriately rated under the schedular 
criteria from December 22, 1997, forward.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in 1997, including left arm neuropathy, is 
denied.

Entitlement to a 10 percent evaluation for a scar, residual 
of phlebitis of the left forearm, is granted, from December 
22, 1997, to August 24, 1998, subject to the applicable 
criteria governing payment of monetary benefits.

Entitlement to a compensable evaluation for a scar, residual 
of phlebitis of the left forearm, from August 25, 1998, 
forward is denied.

Entitlement to an extraschedular evaluation for a scar, 
residual of phlebitis of the left forearm, from December 22, 
1997, forward is denied.


REMAND

i.  Right eye disorder

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records disclose that bleach 
splattered in his eyes in August 1958.  Upon VA eye 
examination in March 1998, he was diagnosed as having 
presbyopia and a pterygium of the right eye.  

At his personal hearing in October 2000, the veteran reported 
receiving treatment for a right eye disorder at Fresno 
Community Hospital in 1961.  These records are not associated 
with the claims file.  Accordingly, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

The veteran should also be asked to provide the names and 
addresses, approximate dates of treatment or consultation, 
and appropriate releases for any additional private care 
providers who have examined or treated him for any right eye 
disorders or complaints since his separation from service.  
If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  If any development efforts are unsuccessful, 
the RO should notify the veteran of the records that have not 
been obtained, of the efforts undertaken to develop those 
records, and of further action to be taken in connection with 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

Finally, the veteran testified in June 1999 that the VA eye 
doctor that examined him in March 1998 told him that his eye 
had been damaged by chemicals in bleach.  Such an opinion was 
not recorded in the examination report.  Accordingly, the 
claims file should be returned to the doctor in order to 
obtain an opinion as to whether any current right eye 
disorder may be associated with the veteran's active military 
service.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  If an examination is determined to be necessary 
by the doctor or if the doctor is no longer available, an 
examination should be accomplished.  


ii.  Phlebitis of the left forearm

The veteran is currently evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7121, at 0 percent.  He filed his original 
claim for compensation for phlebitis of the left forearm in 
1997.  New regulations promulgated by VA for rating 
cardiovascular disorders became effective on January 12, 
1998.  62 Fed.Reg. 65207-65224 (December 11, 1997).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Pursuant to VAOPGCPREC 3-2000, where a regulation is 
amended during the pendency of an appeal, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant than the prior regulation, and, if 
it is, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  The RO has not considered this 
claim under the old regulations.  Consequently, a remand to 
the agency of original jurisdiction is required for the 
purpose of re-rating of the veteran's phlebitis of the left 
forearm.  

As the case must be remanded for the foregoing reason, the 
veteran should also be re-examined by VA on remand in order 
to ascertain the current severity of his phlebitis of the 
left forearm.  38 C.F.R. § 3.327(a) (2000); Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Fresno Community Hospital;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any right eye disorders 
or complaints since his separation 
from service to the present and for 
phlebitis of the left forearm since 
1999; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any right eye disorders or 
complaints since his separation from 
service to the present, and the 
approximate dates of such treatment, 
and for phlebitis of the left 
forearm since 1999.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have not been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, forward the claims 
file to the VA eye doctor that examined the 
veteran in March 1998.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner.  
The examiner should indicate in the report 
that the claims file was reviewed. 

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current right eye 
disorder (including, but not limited to, 
a pterygium) had its onset during active 
service or is related to any in-service 
disease or injury, including the 
splattering of bleach in the veteran's 
eyes in 1958.  The examiner must provide 
a comprehensive report including 
complete rationales for all conclusions 
reached.  

If the doctor requires an examination of 
the veteran in order to render an opinion, 
or if the doctor is no longer available, 
it is requested that the veteran be 
scheduled for an examination.

5.  Schedule the veteran for an appropriate 
VA examination of the left upper extremity.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examination report must include a 
detailed account of all manifestations of 
phlebitis of the left upper extremity found 
to be present.  The examiner should state 
whether there is (a) persistent swelling of 
the arm or forearm not increased in the 
dependent position; or (b) moderate 
discoloration, pigmentation and cyanosis or 
persistent swelling of the arm or forearm, 
increased in the dependent position; or (c) 
persistent swelling, subsiding only very 
slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, 
eczema or ulceration; or (c) massive board-
like swelling, with severe and constant 
pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1996).

The examiner should further state whether 
there is (a) intermittent edema of the left 
upper extremity or aching and fatigue in 
after prolonged use, with symptoms relieved 
by elevation of extremity or compression 
hosiery; or (b) persistent edema, 
incompletely relieved by elevation of the 
left upper extremity, with or without 
beginning stasis pigmentation or eczema; or 
(c) persistent edema, incompletely relieved 
by elevation of the left upper extremity, 
with or without beginning stasis 
pigmentation or eczema; or (d) persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or  (e) massive board-like 
edema with constant pain at rest. 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2000).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 11 
Vet. App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

8.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Concerning the claim for a higher 
rating for phlebitis of the left forearm, 
consider whether the old or new criteria 
are more favorable to the veteran.  See 
VAOPGCPREC 3-2000.  Additionally, review 
the evidence of record at the time of the 
1999 rating decision that was considered 
in assigning the original disability 
rating for the veteran's disability, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability rating 
at any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



